CAN A COUNTY TREASURER LAWFULLY RETURN THE REDEMPTION MONEY TO A PERSON (AS PROVIDED IN 68 Ohio St. 433A [68-433A]), WHERE THE TAX SALE CERTIFICATE IS HELD BY AN INDIVIDUAL PURCHASER OF THE COUNTY'S INTEREST UNDER TAX SALE TO THE COUNTY (AS PROVIDED FOR IN 68 Ohio St. 411 [68-411]), AND THE REDEMPTIONER'S DEMAND FOR RETURN OF SUCH REDEMPTION MONEY IS MADE TO THE COUNTY TREASURER PRIOR TO ANY DEMAND BY THE HOLDER OF SUCH TAX SALE CERTIFICATE FOR SUCH MONEY? MONEY RECEIVED BY A COUNTY TREASURER, PURSUANT TO 68 Ohio St. 433A [68-433A], IN CONNECTION WITH A REDEMPTION OF REAL PROPERTY FROM THE LIEN OF A TAX SALE CERTIFICATE HELD BY AN INDIVIDUAL PURCHASER, MAY BE PAID ONLY TO THE ORDER OF THE RECORD OWNER OF SUCH TAX CERTIFICATE, AND MAY 'NOT' BE RETURNED TO THE PERSON WHO PAID IT IN TO THE COUNTY TREASURER TO REDEEM SUCH PROPERTY FROM SUCH CERTIFICATE (UNLESS, IN THE MEANTIME, HE HAS BECOME THE RECORD OWNER OF THE CERTIFICATE OWNER).  NOTE: SEE NOVEMBER 1949 PACKET FOR COPY OF OPINION CITE: 68 Ohio St. 411 [68-411] (JAMES C. HARKIN)